IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


D.J.B.,                                    : No. 196 WAL 2018
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
J.L.B.,                                    :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

      AND NOW, this 12th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.